OPINION
Based upon the Ohio Supreme Court's recent ruling in Rullivs. Fan Company, (1997) 79 Ohio St.3d 374, which held that when the meaning of the terms of a settlement agreement reached as to litigation are disputed or where there is an actual dispute regarding the existence of a settlement agreement, a trial court is bound to conduct an evidentiary hearing on the matter prior to entering judgment. Upon agreement of appellant and appellee the case is reversed and remanded to the trial court for hearing.
By Farmer, P.J., Reader, J. and Wise, J. concur.
                             JUDGMENT ENTRY
CASE NO. 1997 CA 00383
For the reasons stated in the Memorandum-Opinion on file, the judgment of the Court of Common Pleas of Stark County, Ohio is reversed and remanded to the trial court for hearing consistent with this opinion.